DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-17 are objected to because:
Claim 1, line 2, “a circuit breaker” should be -the circuit breaker-.
Claim 1, line 4, “its axis”, first and second occurrences, is unclear and leave doubts as to what is being referred to.
Claim 1, line 4, “the rotation” lacks antecedent basis.
Claim 1, line 12, “the force” lacks antecedent basis.
Claim 1, line 16, “the main circuit breaker contacts” lacks antecedent basis.
Claim 4, line 3, “the upper edge” lacks antecedent basis.
Claim 7, line 2, “a circuit breaker” should be -the circuit breaker-.
Claim7, line 4, “its axis”, first and second occurrences, is unclear and leave doubts as to what is being referred to.
Claim 7, line 4, “the rotation” lacks antecedent basis.
Claim 7, line 17, “the main circuit breaker contacts” lacks antecedent basis.

Claims 4, 6-11, 15 and 17, terms, “upper” and “upward” used throughout the claims are unclear and leave doubt as to the meaning of the technical features to which they refer, since there is no disclosure or the orientation of the device.
Claims 8-11, term, “downward” used throughout the claims are unclear and leave doubt as to the meaning of the technical features to which they refer, since there is no disclosure or the orientation of the device.
Claim 12, line 2, “a circuit breaker” should be -the circuit breaker-.
Claim 12, line 6, “its axis”, first and second occurrences, is unclear and leave doubts as to what is being referred to.
Claim 12, line 6, “the rotation” lacks antecedent basis.
Claim 12, line 14, “the force” lacks antecedent basis.
Claim 12, line 18, “the main circuit breaker contacts” lacks antecedent basis.
Claim 15, line 3, “the upper edge” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brouillat et al, EP 2605264 [Brouillat].
Regarding claims 1 and 12, Brouillat discloses (figs.1-4) an auxiliary switch actuator (D) for a circuit breaker (I), comprising:
a crank arm (4) of an auxiliary rotary switch (2) in a circuit breaker, configured to change electrical connections of contacts in the auxiliary rotary switch (2) when the crank arm (4) is rotated about its axis (Y), the rotation of the crank arm (4) about its axis (Y) in a first rotary direction being limited to a rotation limit by a limit stop (10);
a crank spring (7) connected to the crank arm (4) at an end opposite to the axis (Y) of the crank arm (4), the crank spring (7) having a spring bias configured to apply a force to the crank arm (4) to impart a rotary motion to the crank arm (4) about the axis (Y) in the first rotary direction to rotate the auxiliary rotary switch (2);
a connection-state link (5) in the circuit breaker (1), having an aperture (6) in the connection-state link (5) with an edge configured to contact a crank pin (at X) mounted on the crank arm (5) at the end opposite to the axis (Y) of the crank arm (4), the crank pin configured to apply the force to the edge of the aperture (6) of the connection-state link (5) in response to the spring bias of the crank spring (7);
where the connection-state link (5) contacts a drive link (1) coupled to main contacts of the circuit breaker, the drive link (1) configured to move the connection-state link (5) in response to closure of the main circuit breaker contacts, to thereby reduce the force applied by the crank pin (at X) to the edge of the aperture (6) of the connection-state link (5) and enable the crank arm (4) to impart the rotary motion to the crank arm (4) about the axis in the first rotary direction to rotate the auxiliary rotary switch (2) corresponding to the closure of the main circuit breaker contacts; and
where the limit stop (10) is configured to limit the rotation of the crank arm (4) in the first rotary direction to the rotation limit [paras.0017-0028]
Brouillat discloses the claimed invention, except wherein the aperture is at the end of the crank arm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the aperture at the end of the connecting link instead of the end of the crank arm, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, Brouillat discloses (figs.1-4) an auxiliary switch actuator (D) for a circuit breaker (I), comprising:
a crank arm (4) of an auxiliary rotary switch (2) in a circuit breaker, configured to change electrical connections of contacts in the auxiliary rotary switch (2) when the crank arm (4) is rotated about its axis (Y), the rotation of the crank arm (4) about its axis (Y) in a first rotary direction being limited to a rotation limit by a limit stop (10);
a crank spring (7) connected to the crank arm (4) at an end opposite to the axis (Y) of the crank arm (4), the crank spring (7) having a spring bias configured to apply an upward directed force (see fig.1) to the crank arm (4) to impart a rotary motion to the crank arm (4) about the axis (Y) in the first rotary direction to rotate the auxiliary rotary switch (2);
a connection-state link (5) in the circuit breaker (I), having an aperture (6) in the connection-state link (5) with an upper edge (6b) configured to contact a crank pin (at X) mounted on the crank arm (5) at the end opposite to the axis (Y) of the crank arm (4), the crank pin configured to apply an upward directed force to the upper edge (6b) of the aperture (6) of the connection-state link (5) in response to the spring bias of the crank spring (7);
where the connection-state link (5) contacts a drive link (1) coupled to main contacts of the circuit breaker, the drive link (1) configured to apply an upward directed force to the connection-state link (5) in response to closure of the main circuit breaker contacts, to thereby reduce the upward directed force by the crank pin (at X) to the upper edge (6b) of the aperture (6) of the connection-state link (5) and enable the crank arm (4) to impart the rotary motion to the crank arm (4) about the axis in the first rotary direction to rotate the auxiliary rotary switch (2) corresponding to the closure of the main circuit breaker contacts; and
where the limit stop (10) is configured to limit the rotation of the crank arm (4) in the first rotary direction to the rotation limit [paras.0017-0028]
Brouillat discloses the claimed invention, except wherein the aperture is at the end of the crank arm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the aperture at the end of the connecting link instead of the end of the crank arm, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 2-6, 8-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, above and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 13, the prior art fails to teach or show, alone or in combination, the claimed auxiliary switch actuator for a circuit breaker where a return spring having a spring bias configured to apply a second force to the connection-state link; where, when the edge of the aperture of the connection-state link is in contact with the crank pin mounted on the crank arm, the edge is configured to apply the second force to the crank pin to maintain the connection-state link in contact with the drive link in response to closure of the main circuit breaker contacts.
Regarding claim 8, the prior art fails to teach or show, alone or in combination, the claimed auxiliary switch actuator for a circuit breaker where a return spring having a spring bias configured to apply a downward directed force to the connection- state link; where, when the upper edge of the aperture of the connection-state link is in contact with the crank pin mounted on the crank arm, the upper edge is configured to apply the downward directed force to the crank pin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricciuti et al, Davies, Cellerini et al, Patel, Hauser and Wilson are examples of circuit breakers comprising crank arms, crank springs and connection links configured in numerous arrangements, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833